Exhibit 10.1

 
AMENDED AND RESTATED
LOAN AGREEMENT
 
$2,500,000
 
between
 
THE FEMALE HEALTH COMPANY
 
as Borrower
 
and
 
HEARTLAND BANK
 
as Lender
 
Dated as of July 20, 2004
 



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
 

   Page    
ARTICLE 1 - DEFINITIONS
1
SECTION 1.1
DEFINITIONS
1
SECTION 1.2
OTHER PROVISIONS
8
SECTION 1.3
EXHIBITS AND SCHEDULES
9      
ARTICLE 2 – CREDIT FACILITY
9
SECTION 2.1
CREDIT LOANS
9
SECTION 2.2
REPAYMENT OF LOANS
10
SECTION 2.3
NOTES
10
SECTION 2.4
PREPAYMENT OF LOANS
10      
ARTICLE 3 – GENERAL LOAN PROVISIONS
10
SECTION 3.1
INTEREST
10
SECTION 3.2
INCREASED COSTS AND REDUCED RETURNS
11
SECTION 3.3
MANNER OF PAYMENT
11
SECTION 3.4
PAYMENT; FEES
11
SECTION 3.5
COLLATERAL
12      
ARTICLE 4 – CONDITIONS PRECEDENT
12
SECTION 4.1
CONDITIONS PRECEDENT TO ALL LOANS
12
SECTION 4.2
CONDITIONS PRECEDENT TO SUBSEQUENT LOAN ADVANCES
14      
ARTICLE 5 – REPRESENTATIONS AND WARRANTIES OF BORROWER
15
SECTION 5.1
REPRESENTATIONS AND WARRANTIES
15
SECTION 5.2
SURVIVAL OF REPRESENTATIONS AND WARRANTIES, ETC.
17      
ARTICLE 6 – AFFIRMATIVE COVENANTS
18
SECTION 6.1
PRESERVATION OF CORPORATE EXISTENCE AND SIMILAR MATTERS
18
SECTION 6.2
COMPLIANCE WITH APPLICABLE LAW
18
SECTION 6.3
PAYMENT OF TAXES AND CLAIMS
18
SECTION 6.4
ACCOUNTING METHODS AND FINANCIAL RECORDS
18
SECTION 6.5
RESTRICTIONS ON USE OF PROCEEDS
18
SECTION 6.6
HAZARDOUS WASTE AND SUBSTANCES; ENVIRONMENTAL REQUIREMENTS
18
SECTION 6.7
ACCURACY OF INFORMATION
18
SECTION 6.8
REVISIONS OR UPDATES TO SCHEDULES
18
SECTION 6.9
CONDUCT OF BUSINESS
19
SECTION 6.10
INSURANCE
19
SECTION 6.11
ISSUANCE OF SHARES
19
SECTION 6.12
RESERVATION OF SHARES UPON CONVERSION
19
SECTION 6.13
MAINTENANCE OF COLLATERAL VALUE – LOAN NUMBER ONE
19      
ARTICLE 7 – INFORMATION
19
SECTION 7.1
FINANCIAL STATEMENTS; BORROWING BASE CERTIFICATE
19
SECTION 7.2
COPIES OF OTHER REPORTS
20
SECTION 7.3
NOTICE OF LITIGATION AND OTHER MATTERS
20
SECTION 7.4
ERISA
21

 
 
 
i

--------------------------------------------------------------------------------

 
 

     
ARTICLE 8 – NEGATIVE COVENANTS
21
SECTION 8.1
MERGER, CONSOLIDATION AND SALE OF ASSETS
21
SECTION 8.2
TRANSACTIONS WITH AFFILIATES
21
SECTION 8.3
PROTECTION OF LENDER'S RIGHTS
21
SECTION 8.4
DIVIDENDS/DISTRIBUTIONS/PAYMENTS
21
SECTION 8.5
RECLASSIFICATION, MERGER, SALE OF ASSETS, ETC.
21
SECTION 8.6
SPLIT, SUBDIVISION OR COMBINATION OF SHARES
21
SECTION 8.7
NO IMPAIRMENT
22
SECTION 8.8
WARRANTS
22
SECTION 8.9
LIENS
22
     
ARTICLE 9 – DEFAULT
22
SECTION 9.1
EVENTS OF DEFAULT
22
SECTION 9.2
REMEDIES
24
SECTION 9.3
APPLICATION OF PROCEEDS
24
SECTION 9.4
MISCELLANEOUS PROVISIONS CONCERNING REMEDIES
25
     
ARTICLE 10 – MISCELLANEOUS
25
SECTION 10.1
NOTICES
25
SECTION 10.2
EXPENSES
26
SECTION 10.3
STAMP AND OTHER TAXES
26
SECTION 10.4
SETOFF
26
SECTION 10.5
DISPUTE RESOLUTION
26
SECTION 10.6
REVERSAL OF PAYMENTS
27
SECTION 10.7
INJUNCTIVE RELIEF
27
SECTION 10.8
ACCOUNTING MATTERS
27
SECTION 10.9
ASSIGNMENT; PARTICIPATION
27
SECTION 10.10
AMENDMENTS
27
SECTION 10.11
PERFORMANCE OF BORROWER'S DUTIES
27
SECTION 10.12
INDEMNIFICATION
28
SECTION 10.13
ALL POWERS COUPLED WITH INTEREST
28
SECTION 10.14
SURVIVAL
28
SECTION 10.15
SEVERABILITY OF PROVISIONS
28
SECTION 10.16
GOVERNING LAW
28
SECTION 10.17
COUNTERPARTS
28
SECTION 10.18
FINAL AGREEMENT
28
SECTION 10.19
PURCHASE OF INSURANCE
28
SECTION 10.20
ORAL AGREEMENTS
29
SECTION 10.21
RELEASE OF GUARANTEES
29


 
ii

--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULES


 
EXHIBIT A
FORM OF REVOLVING CREDIT NOTE
   
EXHIBIT B
FORM OF PROMISSORY NOTE
   
EXHIBIT C
BORROWING BASE CERTIFICATE
   
EXHIBIT D
COLLATERAL COVERAGE CERTIFICATE



 
SCHEDULE 5.1(m)
Borrower locations
SCHEDULE 5.1(p)
ERISA
SCHEDULE 5.1(r)
Capital Structure
SCHEDULE 5.1(s)
Intellectual Property



 

 
iii

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED
LOAN AGREEMENT
 
This Amended and Restated Loan Agreement is entered into as of this 20th day of
July, 2004 by and between THE FEMALE HEALTH COMPANY, a Wisconsin corporation
("Borrower") and HEARTLAND BANK, a federal savings bank (the "Lender");
 
WITNESSETH:
 
WHEREAS, the Borrower has existing term and revolving credit facilities with
Lender (the "Existing Loan"), evidenced by a Loan Agreement dated as of May 18,
2001 between Borrower and Lender, as amended thereafter (the "Original Loan
Agreement");
 
WHEREAS, the Borrower has requested the Lender to amend and restate the terms of
the Existing Loan, including an extension of the maturity of the Existing Loan,
all in accordance with the terms and conditions of this Agreement; and
 
WHEREAS, upon and subject to the terms and conditions set forth herein, the
Lender is willing to amend and restate the Existing Loan and extend the maturity
thereof;
 
NOW, THEREFORE, the Borrower and the Lender hereby agree as follows:
 
ARTICLE 1 - DEFINITIONS
 
Section 1.1     Definitions.  For the purpose of this Agreement;
 
"Affiliate" means, with respect to a Person, (a) any officer, director,
employee, member or managing agent of such Person, (b) any spouse, parents,
brothers, sisters, children and grandchildren of such Person, (c) any
association, partnership, trust, entity or enterprise in which such Person is a
director, officer or general partner, (d) any other Person that, (i) directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, such given Person, (ii) directly or indirectly
beneficially owns or holds 5% or more of any class of voting stock or
partnership, membership or other interest of such Person or any Subsidiary of
such Person, or (iii) 5% or more of the voting stock or partnership, membership
or other interest of which is directly or indirectly beneficially owned or held
by such Person or a Subsidiary of such Person.  The term "control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities or partnership or other interests, by contract or
otherwise.
 
"Agreement" means this Agreement, including the Exhibits and Schedules hereto,
and all amendments, modifications and supplements hereto and thereto and
restatements hereof and thereof.
 
"Agreement Date" means the date as of which this Agreement is dated.
 
"Benefit Plan" means an employee benefit plan as defined in Section 3(35) of
ERISA (other than a Multiemployer Plan) in respect of which a Person or any
Related Company is, or within the immediately preceding 6 years was, an
"employer" as defined in Section 3(5) of ERISA, including such plans as may be
established after the Agreement Date.
 
"Borrower" means The Female Health Company, a Wisconsin corporation and its
successors and assigns.
 
 
 
 

--------------------------------------------------------------------------------

 
 
"Borrowing Base" means at any time an amount equal to the sum of 50% of the face
value of Eligible Receivables due and owing at such time.
 
"Borrowing Base Certificate" means the certificate delivered by the Borrower in
accordance with Section 7.1(c) in the form of Exhibit C attached.
 
"Borrowing Officer" means each individual of Borrower who is duly authorized by
Borrower to submit a request for a Loan Advance.
 
"Business Day" means any day other than a Saturday, Sunday or other day on which
banks in St. Louis, Missouri are authorized to close.
 
"Code" means the Internal Revenue Code of 1986, as amended from time to time.
 
"Credit Loan" means the aggregate of the Loans made to Borrower pursuant to
Section 2.1.
 
"Credit Notes" means all of the Promissory Notes made by Borrower payable to the
order of the Lender evidencing the obligation of Borrower to pay the aggregate
unpaid principal amount of the Credit Loan made to it by the Lender (and any
promissory note or notes that may be issued from time to time in substitution,
renewal, extension, replacement or exchange therefor).
 
"Default" means any of the events specified in Section 9.1 that, with the
passage of time or giving of notice or both, would constitute an Event of
Default.
 
"Default Rate" means the annual rate described in Section 3.1(b).
 
"Dollar" and "$" means freely transferable United States dollars.
 
"Effective Date" means the later of (a) the Agreement Date, and (b) the first
date on which all of the conditions set forth in Section 4.1 shall have been
fulfilled or waived by the Lender.
 
"Effective Interest Rate" means the rate of interest per annum on the Loans in
effect from time to time pursuant to the provisions of Section 3.1.
 
"Eligible Receivable" means, collectively, all Receivables of Borrower and its
Subsidiaries on a consolidated basis other than the following:  (i) Receivables
which remain unpaid 60 or more days past the due date; (ii) all Receivables
owing by a single Account Debtor, including a currently scheduled Receivable if
50% or more of the balance owing by such Account Debtor are ineligible by reason
of the criteria set forth in clause (i) above; (iii) Receivables with respect to
which the Account Debtor is an Affiliate of Borrower; (iv) Receivables with
respect to which the Account Debtor is the United States of America or any
department, agency or instrumentality thereto unless filings in accordance with
the U.S. Claims Act have been completed and filed, acknowledged and processed in
a manner satisfactory to Administrative Agent; (v) Receivables with respect to
goods that have been rejected as unsatisfactory by the Account Debtor or with
respect to services that have been rejected as unsatisfactory by the Account
Debtor, (vi) Receivables which are not invoiced (and dated as of the date of
such invoice) and sent to the Account Debtor within 30 days after delivery of
the underlying goods to or performance of the underlying services for the
Account Debtor; (vii) Receivables with respect to which Lender does not have a
first and valid, fully perfected security interest; (viii) Receivables with
respect to which the Account Debtor is the subject of bankruptcy or a similar
insolvency proceeding or has made an assignment for the benefit of creditors or
whose assets have been conveyed to a receiver or trustee; (ix) Receivables with
respect to which the Account Debtor's obligation to pay the Receivable is
conditional upon the Account Debtor's approval or is otherwise subject to any
repurchase obligation or return right, as with sales made on a bill-and-hold,
guarantied sale, sale-and-return, sale on approval (except with respect to
Receivables in connection with which Account Debtors are entitled to return
inventory solely on the basis of the quality of such inventory) or consignment
basis; (x) Receivables owing by any supplier to any Borrower and subject to
offset against trade accounts payable owing to such Account Debtor to the extent
of such offset; (xi) Receivables owing from a single Account Debtor to the
extent Eligible Receivables from that Account Debtor are in excess of 20% of all
of the Eligible Receivables, (xii) Receivables generated from COD accounts, cash
or miscellaneous accounts, accounts on credit hold, and for finance charges or
service charges, (xiii) Receivables consisting of retainage or retention,
(xiv) Receivables consisting of debit memos or chargebacks, and (xv) any
Receivable of an Account Debtor with respect to particular goods still in the
possession of any Borrower or included in inventory against which the Account
Debtor has filed a financing statement under the UCC or has obtained or
purported to have obtained a Lien or security interest.  If a previously
scheduled Eligible Receivable ceases to be an Eligible Receivable under the
above criteria, Borrower shall notify Lender thereof (which notice obligation
will be satisfied by the submission of accurate Borrowing Certificates as
required hereinafter).
 
 
 
2

--------------------------------------------------------------------------------

 
 
"Environmental Laws" means all federal, state, local and foreign laws now or
hereafter in effect relating to pollution or protection of the environment,
including laws relating to emissions, discharges, releases or threatened
releases of pollutants, contaminants, chemicals or industrial, toxic or
hazardous substances or wastes into the environment (including, without
limitation, ambient air, surface water, ground water or land) or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, removal, transport or handling of pollutants, contaminants, chemicals
or industrial, toxic or hazardous substances or wastes, and any and all
regulations, notices or demand letters issued, entered, promulgated or approved
thereunder.
 
"ERISA" mean the Employee Retirement Income Security Act of 1974, as in effect
from time to time, and any successor statute.
 
"Event of Default" means any of the events specified in Section 9.1.
 
"Financing Statements" means the Uniform Commercial Code financing statements
executed and delivered by Borrower and the Pledgors to the Lender, naming the
Lender as secured party and Borrower and each Pledgor as debtor, in connection
with the perfection of the security interests granted by this Agreement or the
Security Agreement or the Pledgor Security Documents.
 
"GAAP" means generally accepted accounting principles in the United States
consistently applied and maintained throughout the period indicated and
consistent with the prior financial practice of the Person referred to.
 
"Governmental Approvals" means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
governmental bodies, whether federal, state, local, foreign national or
provincial, and all agencies thereof.
 
"Governmental Authority" means any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality of either, or any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic.
 
"Guaranty", "Guaranteed" or to "Guarantee," as applied to any obligation of
another Person shall mean and include:
 
 
 
3

--------------------------------------------------------------------------------

 
 
(a)     a guaranty (other than by endorsement of negotiable instruments for
collection in the ordinary course of business), directly or indirectly, in any
manner, of any part or all of such obligation of such other Person, and


(b)     an agreement, direct or indirect, contingent or otherwise, and whether
or not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation of such other Person whether by (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation or to assure the owner of
such obligation against loss, (iii) the supplying of funds to, or in any other
manner investing in, the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit, or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person's obligation under a guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.


"Indebtedness" of any Person means, without duplication (a) all obligations for
money borrowed or for the deferred purchase price of property or services or in
respect of reimbursement obligations under letters of credit, (b) all
obligations represented by bonds, debentures, notes and accepted drafts that
represent extensions of credit, (c) all obligations (including, during the
noncancellable term of any lease in the nature of a title retention agreement,
all future payment obligations under such lease discounted to their present
value in accordance with GAAP) secured by any Lien to which any property or
asset owned or held by such Person is subject, whether or not the obligation
secured thereby shall have been assumed by such Person, (d) all obligations of
other Persons which such Person has Guaranteed, including, but not limited to,
all obligations of such Person consisting of recourse liability with respect to
accounts receivable sold or otherwise disposed of by such Person, (e) the sum of
all undrawn amounts and all drawings under any letters of credit for which the
Person has reimbursement obligations, and (f) in the case of Borrower (without
duplication), the Loans.
 
"Lender" means Heartland Bank, a federal savings bank, and its successors and
assigns.
 
"Lender's Office" means the office of the Lender specified in or determined in
accordance with the provisions of Section 10.1(c).
 
"Liabilities" means all liabilities of a Person determined in accordance with
GAAP and includable on a balance sheet of such Person prepared in accordance
with GAAP.
 
"Lien" as applied to the property of any Person means:  (a) any mortgage, deed
to secure debt, deed of trust, lien, pledge, charge, lease constituting a
capitalized lease obligation, conditional sale or other title retention
agreement, or other security interest, security title or encumbrance of any kind
in respect of any property of such Person or upon the income or profits
therefrom, (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person, (c) any Indebtedness which is unpaid more than 30 days after the
same shall have become due and payable and which if unpaid might by law
(including, but not limited to, bankruptcy and insolvency laws) or otherwise be
given any priority whatsoever over general unsecured creditors of such Person,
and (d) the filing of, or any agreement to give, any financing statement under
the UCC or its equivalent in any jurisdiction.
 
 
 
4

--------------------------------------------------------------------------------

 
 
"Loan Number One" means the Loan made to Borrower pursuant to Section 2.1 in the
principal amount of $1,000,000, and all extensions, renewals and modifications
thereto.
 
"Loan Number Two" means the Loan made to Borrower pursuant to Section 2.1 in the
principal face amount of $500,000, and all extensions, renewals and
modifications thereto.
 
"Loan Number Three" means the Loan made to Borrower pursuant to Section 2.1 in
the principal amount of $1,000,000, and all extensions, renewals and
modifications thereto.
 
"Loan" means any Loan made to Borrower pursuant to Sections 2.1 and all
extensions, renewals and modifications thereto, as well as all such Loans
collectively.
 
"Loan Documents" means, collectively, this Agreement, the Notes, the
Registration Rights Agreement, the Security Agreement, the Warrant, the Pledgor
Security Documents, the Supporting Letter of Credit, and each other instrument,
agreement and document executed and delivered by Borrower in connection with
this Agreement and each other instrument, agreement or document referred to
herein or contemplated hereby.
 
"Loan Maturity Date" means as to each Loan:
 

 
Loan Number One   
-
July 1, 2006
 
Loan Number Two  
-
July 1, 2005
 
Loan Number Three
-
July 1, 2005



"Material Adverse Effect" means any act, omission, event or undertaking which
would, singly or in the aggregate, have a material adverse effect upon (a) the
business, assets, properties, liabilities, condition (financial or otherwise),
results of operations or business prospects of Borrower, (b) upon the ability of
Borrower to perform any obligations under this Agreement or any other Loan
Document to which it is a party, or (c) the legality, validity, binding effect,
enforceability or admissibility into evidence of any Loan Document or the
ability of Lender to enforce any rights or remedies under or in connection with
any Loan Document; in any case, whether resulting from any single act, omission,
situation, status, event, or undertaking, together with other such acts,
omissions, situations, statuses, events, or undertakings.
 
"Maximum Available Amount of Loan Number Two" means the lesser of (a) the
Borrowing Base and (b) $500,000.
 
"Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA to which Borrower or a Related Company is required
to contribute or has contributed within the immediately preceding 6 years.
 
"Note" means each Credit Note, the forms of which are attached hereto as
Exhibits A, B, and C, and any amendments, modifications, restatements,
replacements, renewals or refinancings thereof.
 
"Obligations" means, in each case whether now in existence or hereafter arising
(a) the principal of and interest and premium, if any, on, and expenses related
to, the Loans and (b) all indebtedness, liabilities, obligations, overdrafts,
covenants and duties of Borrower to the Lender of every kind, nature and
description, direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and whether or not for the payment of money under or in
respect of the Loans, this Agreement, any Note or any of the other Loan
Documents.
 
 
 
5

--------------------------------------------------------------------------------

 
 
"Obligors" means Borrower, each party to the Pledge Agreements (other than the
Lender), and each other party at any time primarily or secondarily, directly or
indirectly, liable on any of the Obligations.
 
"PBGC" means the Pension Benefit Guaranty Corporation or any successor agency.
 
"Person" means an individual, corporation, partnership, association, trust or
unincorporated organization or a government or any agency or political
subdivision thereof.
 
"Pledge Agreements" means those certain pledge agreements entered into by and
between Lender and Pledgors, dated as of even date herewith, whereby each
Pledgor pledges to Lender its interest in certain warrants for the purchase of
stock in Borrower, and the corresponding shares of stock issuable upon exercise
of the warrants.
 
"Pledgor" means each of the following Persons, and "Pledgors" means all of the
Pledgors collectively:
 

 
(i)
Thomas Bodine
 
(ii)
Stephen Dearholt
 
(iii)
James Kerber
 
(iv)
Jerry Kinder
 
(v)
The Geneva O. Parrish 1996 Living Trust
 
(vi)
Richard Wenninger



 
"Pledgor Security Documents" means each (a) Financing Statement, (b) Pledge
Agreement, and (c) any other writing executed and delivered by any Person
executing a Pledge Agreement.
 
"Prime Rate" means the per annum rate of interest publicly announced by
Heartland Bank at its principal office as its "prime rate" as in effect from
time to time.  Prime Rate is a reference used by Lender in determining interest
rates on certain loans and is not intended to be the lowest rate of interest
charged on any extension of credit to any debtor.  Each change in the Prime Rate
shall result in a concurrent charge in the interest rate on a Loan for which
interest is based upon the Prime Rate.
 
"Receivables" means and includes, as to any Person, all of such Person's then
owned or existing and future acquired or arising (a) rights to the payment of
money or other forms of consideration of any kind (whether as accounts, contract
rights, chattel paper, general intangibles, instruments, investment related
property or otherwise) including, but not limited to, accounts receivable,
letters of credit rights, tax refunds, insurance proceeds, notes, drafts,
instruments, documents, acceptances and all other debts, obligations and
liabilities in whatever form from any Person and guaranties, security and Liens
securing payment thereof, (b) goods, whether now owned or hereafter acquired,
and whether sold, delivered, undelivered, in transit or returned, which may be
represented by, or the sale or lease of which may have given rise to, any such
right to payment or other debt, obligation or liability, and (c) cash and
non-cash proceeds of any of the foregoing.
 
"Registration Rights Agreement" means that certain Registration Rights Agreement
entered into by and between Borrower and Lender, dated as of even date herewith,
whereby Borrower agreed to provide to Lender certain registration rights under
the Securities Act of 1933, as amended, with respect to the Shares.
 
"Related Company" means, as to any Person, any (a) corporation which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as such Person, (b) partnership or other trade or
business (whether or not incorporated) under common control (within the meaning
of Section 414(c) of the Code) with such Person, or (c) member of the same
affiliated service group (within the meaning of Section 414(m) of the Code) as
such Person or any corporation described in clause (a) above or any partnership,
trade or business described in clause (b) above.
 
 
 
6

--------------------------------------------------------------------------------

 
 
"Restricted Distribution" by any Person means (a) its retirement, redemption,
purchase, or other acquisition for value of any capital stock or other equity
securities or partnership interests issued by such Person, (b) the declaration
or payment of any dividend or distribution on or with respect to any such
securities or partnership interests, (c) any loan or advance by such Person to,
or other investment by such Person in, the holder of any of such securities or
partnership interests, and (d) any other payment by such Person in respect of
such securities or partnership interests.
 
"Restricted Payment" means (a) any redemption, repurchase or prepayment or other
retirement, prior to the stated maturity thereof or prior to the due date of any
regularly scheduled installment or amortization payment with respect thereto, of
any Indebtedness of a Person (other than the Obligations and trade debt), and
(b) the payment by any Person of the principal amount of or interest on any
Indebtedness (other than trade debt) owing to an Affiliate of such Person.
 
"Security Agreement" means, collectively, the security agreement to be executed
by Borrower to the benefit of Lender, granting a security interest in all of the
assets of Borrower to secure the obligations of Borrower under Loan Number One
and Loan Number Two, and any amendments thereto, together with the agreement of
the Subsidiary of Borrower creating a lien upon the Receivables of such
Subsidiary.
 
"Security Interest" means the Liens of the Lender on and in any collateral
effected by any of the Pledgor Security Documents, the Security Agreement, or
pursuant to the terms hereof or thereof.
 
"Shares" means shares of common stock of the Borrower issuable upon exercise of
the Warrant.
 
"Subsidiary" means a Person of which an aggregate of 50% or more of the stock of
any class or classes or 50% or more of membership or other ownership interests
is owned of record or beneficially by such other Person or by one or more
Subsidiaries of such other Person or by such other Person and one or more
Subsidiaries of such Person, (i) if the holders of such stock or other ownership
interests (A) are ordinarily, in the absence of contingencies, entitled to vote
for the election of a majority of the directors (or other individuals performing
similar functions) of such Person, even though the right so to vote has been
suspended by the happening of such a contingency, or (B) are entitled, as such
holders, to vote for the election of a majority of the directors (or individuals
performing similar functions) of such Person, whether or not the right so to
vote exists by reason of the happening of a contingency, or (ii) in the case of
such other ownership interests, if such ownership interests constitute a
majority voting interest.
 
"Supporting Letter of Credit" means a standby or commercial letter of credit
issued by The World Bank, or other issuer of equivalent credit quality as
approved by Lender in its discretion, in favor of Lender, for the account of
Borrower or its subsidiary, as provided and required by Section 4.1.
 
"Termination Event" means (a) a "Reportable Event" as defined in Section 4043(b)
of ERISA, but excluding any such event as to which the provision for 30 days'
notice to the PBGC is waived under applicable regulations, (b) the filing of a
notice of intent to terminate a Benefit Plan or the treatment of a Benefit Plan
amendment as a termination under Section 4041 of ERISA, or (c) the institution
of proceedings to terminate a Benefit Plan by the PBGC under Section 4042 of
ERISA or the appointment of a trustee to administer any Benefit Plan.
 
 
 
7

--------------------------------------------------------------------------------

 
 
"UCC" means the Uniform Commercial Code as in effect from time to time in the
State of Missouri.
 
"Unfunded Vested Accrued Benefits" means, with respect to any Benefit Plan at
any time, the amount (if any) by which (a) the present value of all vested
nonforfeitable benefits under such Benefit Plan exceeds (b) the fair market
value of all Benefit Plan assets allocable to such benefits, as determined using
such reasonable actuarial assumptions and methods as are specified in the
Schedule B (Actuarial Information) to the most recent Annual Report (Form 5500)
filed with respect to such Benefit Plan.
 
"Warrant" means that certain Warrant, dated as of even date herewith executed by
the Borrower in favor Lender whereby Lender is entitled to subscribe for and
purchase Shares from Borrower.
 
"Warrant Collateral Value" means the product of (a) the trading (buy) price of
the Shares publicly quoted on the second Business Day preceding the end of each
fiscal quarter of Borrower, minus, (b) the exercise price of the warrants that
are the subject of the Pledge Agreements, times (c) the number of warrants that
are the subject of the Pledge Agreements.
 
Section 1.2     Other Provisions.
 
(a)     All terms in this Agreement, the Exhibits and Schedules hereto shall
have the same defined meanings when used in any other Loan Documents, unless the
context shall require otherwise.
 
(b)     Except as otherwise expressly provided herein, all accounting terms not
specifically defined or specified herein shall have the meanings generally
attributed to such terms under GAAP including, without limitation, applicable
statements and interpretations issued by the Financial Accounting Standards
Board and bulletins, opinions, interpretations and statements issued by the
American Institute of Certified Public Accountants or its committees.
 
(c)     All personal pronouns used in this Agreement, whether used in the
masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural, and the plural shall include the singular.
 
(d)     The words "hereof", "herein" and "hereunder" and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provisions of this Agreement.
 
(e)     Titles of Articles and Sections in this Agreement are for convenience
only, do not constitute part of this Agreement and neither limit nor amplify the
provisions of this Agreement, and all references in this Agreement to Articles,
Sections, Subsections, paragraphs, clauses, subclauses, Schedules or Exhibits
shall refer to the corresponding Article, Section, Subsection, paragraph, clause
or subclause of, or Schedule or Exhibit attached to, this Agreement, unless
specific reference is made to the articles, sections or other subdivisions or
divisions of, or to schedules or exhibits to, another document or instrument.
 
(f)     Each definition of a document in this Agreement shall include such
document as amended, modified, supplemented or restated from time to time in
accordance with the terms of this Agreement.
 
(g)     Except where specifically restricted, reference to a party to a Loan
Document includes that party and its successors and assigns permitted hereunder
or under such Loan Document.
 
 
 
8

--------------------------------------------------------------------------------

 
 
(h)     Unless otherwise specifically stated, whenever a time is referred to in
this Agreement or in any other Loan Document, such time shall be the local time
in St. Louis, Missouri.
 
(i)     Whenever the phrases "to the knowledge of Borrower," or "known to," or
words of similar import relating to the knowledge of Borrower are used herein,
such phrase shall mean and refer to (i) the actual knowledge of the President,
the chief financial officer or any officer or manager of the Borrower, or
(ii) the knowledge that such Persons would have obtained if they had engaged in
good faith in the diligent performance of their duties, including the making of
such reasonable specific inquiries (excepting those situations and circumstances
wherein a reasonably prudent person would not consider it appropriate to make
any such inquiry) as may be necessary of the appropriate persons in a good faith
attempt to ascertain the accuracy of the matter to which such phrase relates.
 
(j)     The terms accounts, chattel paper, documents, equipment, instruments,
general intangibles and inventory, as and when used (without being capitalized)
in this Agreement or the Pledgor Security Documents, shall have the meanings
given those terms in the UCC.
 
Section 1.3     Exhibits and Schedules.  All Exhibits and Schedules attached
hereto are by reference made a part hereof.
 
ARTICLE 2 - CREDIT FACILITY

 
Section 2.1     Credit Loan.  Upon the terms and subject to the conditions of,
and in reliance upon the representations and warranties made under, this
Agreement, the Lender shall make Loans to Borrower from time to time from the
date hereof to the respective Loan Maturity Date (each, a "Loan Advance"), as
requested by Borrower in accordance with the terms of Section 2.1.2, in an
aggregate principal amount outstanding not to exceed at any time
$2,500,000.  Each Loan shall be in the maximum principal amount as
follows:  (a) Loan Number One - $1,000,000; (b) Loan Number Two - $500,000; Loan
Number Three - $1,000,000.
 
2.1.1     Limitation on Loan Advances.  Notwithstanding anything to the contrary
contained herein, no Loan Advance under Loan Number Two will be made if such
advance would result in the aggregate amount of all Loan Advances under Credit
Loan Number Two to exceed the lesser of (a) $500,000.00 or (b) the Maximum
Available Amount for Loan Number Two, and no Loan Advance with respect to Loan
Number Three will be made if such advance would result in the aggregate amount
of all Loan Advances under the Credit Loan Number Three to exceed
$1,000,000.  No Loan Advance will be made under Loan Number Three unless each
such Loan Advance is accompanied by a Supporting Letter of Credit in the face
amount of at least the principal amount of the Loan Advance requested, and the
terms and conditions of each such Supporting Letter of Credit are to be
satisfactory to Lender.  No Loan Advance under any Loan will be made on or after
the Loan Maturity Date for the respective Loan.
 
2.1.2     Loan Advance Borrowing Procedure.  Subject to the limitations set
forth herein, Borrower may request a Loan Advance by submitting a Loan Advance
Request to Lender via mail or facsimile in the form of Exhibit A attached to the
respective Note.  Every such advance request shall be irrevocable.  Only a
request from a Borrowing Officer to Lender that specifies (i) the amount of the
Loan Advance to be made and (ii) the date the proceeds of such Loan Advance is
requested to be made available to Borrower (the "Loan Advance Date") shall be
treated as a "Loan Advance Request".  Each Loan Advance Request shall be
written.  Provided that all conditions precedent thereto hereunder have been met
and all limitations thereto are in compliance, Lender will make the amount of
each such requested advance available to Borrower in immediately available funds
in Dollars at the Lender's Office.
 
 
 
9

--------------------------------------------------------------------------------

 
 
Section 2.2     Repayment of Loans.  Each Loan is due and payable and shall be
repaid in full by the Borrower on the respective Loan Maturity Date in the
amount of the then unpaid balance of that Loan and all accrued and unpaid
interest thereon.
 
Section 2.3     Notes.  The Loans and the obligation of Borrower to repay such
Loans shall be evidenced by the Notes, each payable to the order of the
Lender.  Each Note shall be dated the Effective Date and be duly and validly
executed and delivered by Borrower.
 
Section 2.4     Prepayment of Loans.
 
(a)     Voluntary Prepayments.  Borrower shall have the right at any time and
from time to time, to wholly or partially repay any Loan at any time without
premium or penalty.  Any amount prepaid under Loan Number Two and Loan Number
Three may, subject to compliance with the conditions and limitations herein, be
re-borrowed, and any amount prepaid under Loan Number One may not be
re-borrowed.
 
(b)     Mandatory Prepayments.  If at any time the principal balance outstanding
of Loan Number Two exceeds the Maximum Available Amount for Loan Number Two,
Borrower shall on demand make a payment to Lender in the amount of the
excess.  Each such prepayment shall be applied to reduce such Loan.
 
ARTICLE 3 - GENERAL LOAN PROVISIONS

 
Section 3.1     Interest.
 
(a)     Interest Rate of Loans.  Each Loan shall bear interest at a per annum
rate on the unpaid principal amount of the Loan for each day from the day such
Loan was made until the Loan is paid in full (whether at maturity, by reason of
acceleration or otherwise), as follows:
 

 
Loan Number One
10%
 
Loan Number Two
Prime Rate plus 2%
 
Loan Number Three
Prime Rate plus 2%



(b)     Default Rate.  From and after the occurrence of an Event of Default, the
unpaid principal amount of each Obligation shall bear interest until paid in
full (or, if earlier, until such Event of Default is cured or waived in writing
by the Lender) at a rate per annum equal to four percent (4%) plus the rate
otherwise in effect under Section 3.1, payable on demand.  The interest rate
provided for in this Section 3.1(b) shall to the extent permitted by applicable
law apply to and accrue on the amount of any judgment entered with respect to
any Obligation and shall continue to accrue at such rate during any proceeding
described in Section 9.1(g) or (h).
 
(c)     The interest rates provided for in Sections 3.1(a) and (b) shall be
computed on the basis of a year of 360 days and the actual number of days
elapsed.
 
(d)     It is not intended by the Lender, and nothing contained in this
Agreement, any Note or any other Loan Document shall be deemed, to establish or
require the payment of a rate of interest in excess of the maximum rate
permitted by applicable law (the "Maximum Rate").  If, in any month, the
Effective Interest Rate, absent such limitation, would have exceeded the Maximum
Rate, then the Effective Interest Rate for that month shall be the Maximum Rate,
and if, in future months, the Effective Interest Rate would otherwise be less
than the Maximum Rate, then the Effective Interest Rate shall remain at the
Maximum Rate until such time as the amount of interest paid hereunder equals the
amount of interest which would have been paid if the same had not been limited
by the Maximum Rate.  In the event the Lender receives, collects or applies as
interest any sum in excess of the Maximum Rate, such excess amount shall be
applied to the reduction of the principal balance of the applicable Obligation,
and, if no such principal is then outstanding, such excess or part thereof
remaining shall be paid to Borrower.
 
 
 
10

--------------------------------------------------------------------------------

 
 
Section 3.2     Increased Costs and Reduced Returns.  Borrower agrees that if
any law now or hereafter in effect and whether or not presently applicable to
the Lender or any request, guideline or directive of any Governmental Authority
(whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) or the interpretation or administration thereof by
any Governmental Authority, shall either (a)(i) impose, affect, modify or deem
applicable any reserve, special deposit, capital maintenance or similar
requirement against any Loan, (ii) impose on the Lender any other condition
regarding any Loan, this Agreement, the Note or the facilities provided
hereunder, or (iii) result in any requirement regarding capital adequacy
(including any risk-based capital guidelines) affecting the Lender being imposed
or modified or deemed applicable to the Lender, or (b) subject the Lender to any
taxes, not including taxes on the income of Lender, on the recording,
registration, notarization or other formalization of the Loans or the Note, and
the result of any event referred to in clause (a) or (b) above shall be to
increase the cost to the Lender of making, funding or maintaining any Loan or to
reduce the amount of any sum receivable by the Lender or the Lender's rate of
return on capital with respect to any Loan to a level below that which the
Lender could have achieved but for such imposition, modification or deemed
applicability (taking into consideration the Lender's policies with respect to
capital adequacy) by an amount deemed by Lender (in the exercise of its
discretion) to be material, then, upon demand by the Lender, Borrower shall
immediately pay to the Lender additional amounts which shall be sufficient to
compensate the Lender for such increased cost, tax or reduced rate of return,
and which amount shall be reimbursed to Borrower if Lender receives a refund or
credit therefor.  A certificate of the Lender to Borrower claiming compensation
under this Section 3.2 shall be final, conclusive and binding on all parties for
all purposes in the absence of manifest error.  Such certificate shall set forth
the nature of the occurrence giving rise to such compensation, the additional
amount or amounts to be paid to it hereunder, and the method by which such
amounts were determined.  In determining such amount, the Lender may use any
reasonable averaging and attribution methods.
 
Section 3.3     Manner of Payment.   Each payment (including prepayments) by
Borrower on account of the principal of or interest on the Loans or of any fee
or other amounts payable to the Lender under this Agreement or any Note shall be
made not later than 2:00 p.m. on the date specified for payment under this
Agreement (or if such day is not a Business Day, the next succeeding Business
Day) to the Lender at the Lender's Office, in Dollars, in immediately available
funds and shall be made without any setoff, counterclaim or deduction
whatsoever.  Borrower hereby irrevocably authorize the Lender and each Affiliate
of the Lender to charge any account of Borrower maintained with the Lender or
such Affiliate with such amounts as may be necessary from time to time to pay
any Obligations when due.

 
Section 3.4     Payments; Fees.


(a)     Scheduled Payments on Loans.  Borrower shall make payments of interest
accrued on the Loans monthly, in arrears, beginning on the first day of the
first full calendar month following the Effective Date and continuing on the
first day of each calendar month thereafter and on the Loan Maturity
Date.  Borrower shall pay interest accrued on each Loan after the Loan Maturity
Date, on demand.
 
(b)     Final Payment.  On each Loan Maturity Date, Borrower shall pay to the
Lender, in same day funds, an amount equal to the aggregate amount of the
respective Loan outstanding and due on such date, together with accrued interest
thereon, all fees payable to the Lender pursuant to the provisions of this
Agreement, and any and all other Obligations then due and outstanding.
 
 
 
11

--------------------------------------------------------------------------------

 
 
(c)     Interest Calculation.  For purposes of interest calculation only, (i) a
payment by check, draft or other instrument received on a Business Day shall be
deemed to have been applied to the relevant Obligation on the second following
Business Day, (ii) a payment in cash or by wire transfer received at or before
2:00 p.m., St. Louis, Missouri time, on a Business Day shall be deemed to have
been applied to the relevant Obligation on the Business Day when it is received,
and (iii) a payment in cash or by wire transfer received on a day that is not a
Business Day or after 2:00 p.m., St. Louis, Missouri time, on a Business Day
shall be deemed to have been applied to the relevant Obligation on the next
Business Day.
 
(d)     Returned Instruments.  If a payment is made by check, draft or other
instrument and the check, draft or other instrument is returned to Lender
unpaid, the application of the payment to the Obligation will be reversed and
will be treated as never having been made.
 
(e)     Compelled Return of Payments or Proceeds.  If Lender is for any reason
compelled to surrender any payment or any proceeds of any collateral under the
Security Agreement or the Pledgor Security Documents because such payment or the
application of such proceeds is for any reason invalidated, declared fraudulent,
set aside, or determined to be void or voidable as a preference, an
impermissible setoff, or a diversion of trust funds, then this Agreement and the
Obligations to which such payment or proceeds was applied or intended to be
applied shall be revived as if such application was never made; and Borrower
shall be liable to pay to Lender, and shall indemnify Lender for and hold Lender
harmless from any loss with respect to, the amount of such payment or proceeds
surrendered.  This Section shall be effective notwithstanding any contrary
action that Lender may take in reliance upon its receipt of any such payment or
proceeds.  Any such contrary action so taken by Lender shall be without
prejudice to Lender's rights under this Agreement and shall be deemed to have
been conditioned upon the application of such payment or proceeds having become
final and irrevocable.  The provisions of this Section shall survive the payment
and satisfaction of all of the Obligations.
 
(f)     Due Dates Not on Business Days.  If any payment required hereunder
becomes due on a date that is not a Business Day, then such due date shall be
deemed automatically extended to the next Business Day.
 
(g)     Commitment Fees.  In connection with and as consideration for the
Lender's commitment hereunder, subject to the terms hereof, to lend to Borrower
under Loan Number Two and Loan Number Three, the Borrower shall pay a fee to the
Lender from the Effective Date until the respective Loan Maturity Date for Loan
Number Two and Loan Number Three in an annual amount equal to the average daily
unused portion of Loan Number Two and Loan Number Three times one-half of one
percent (.50%), payable monthly in arrears on the first day of each month.
 
Section 3.5     Collateral.  Each Loan shall be secured or supported by the
collateral or support as evidenced by the following:
 

 ●   Loan Number One:  Pledgor Security Documents        ●   Loan Number One and
Loan Number Two (pari passu):  Security Agreement        ●   Loan Number
Three:  Supporting Letters of Credit

 
ARTICLE 4 - CONDITIONS PRECEDENT
 
Section 4.1     Conditions Precedent to All Loans.  Notwithstanding any other
provision of this Agreement, the Lender's obligation to make all Loans is
subject to the fulfillment of each of the following conditions prior to or
contemporaneously with the making bf each such Loans:
 
 
 
12

--------------------------------------------------------------------------------

 
 
(a)     Closing Documents.  The Lender shall have received each of the following
documents, or otherwise shall confirm the continuing effectiveness of any such
documents, all of which shall be satisfactory in form and substance to the
Lender and its counsel:
 
(1)     this Agreement, duly executed and delivered by Borrower;
 
(2)     certified copies of the Articles of Incorporation and by-laws of
Borrower and any Subsidiary of Borrower as in effect on the Effective Date;
 
(3)     certified copies of all corporate action, including shareholder
approval, if necessary, taken by Borrower to authorize the execution, delivery
and performance of this Agreement and the other Loan Documents and the
borrowings under this Agreement;
 
(4)     certificates of incumbency and specimen signatures with respect to each
of the officers of Borrower who are authorized to execute and deliver this
Agreement or any other Loan Document on behalf of the Borrower or any document,
certificate or instrument to be delivered in connection with this Agreement or
the other Loan Documents and to request borrowings under this Agreement;
 
(5)     a certificate evidencing the good standing of Borrower in the
jurisdiction of its incorporation and in each other jurisdiction in which it is
qualified as a foreign corporation to transact business;
 
(6)     the Financing Statements duly executed and delivered by Borrower and
each Pledgor, and evidence satisfactory to the Lender that the Financing
Statements have been filed in each jurisdiction where such filing may be
necessary or appropriate to perfect the Security Interest;
 
(7)     copies of all the financial statements referred to in Section 5.1 and
meeting the requirements thereof;
 
(8)     a certificate of the President of Borrower stating that (a) all of the
representations and warranties made or deemed to be made under this Agreement
are true and correct as of the Effective Date, both with and without giving
effect to the Loans to be made at such time and the application of the proceeds
thereof, (b) no Default or Event of Default exists, and (c) the Borrowing Base
as of the immediately preceding end of month;
 
(9)     copies of each of the other Loan Documents, duly executed by the parties
thereto with evidence satisfactory to the Lender and its counsel of the due
authorization, binding effect and enforceability of each such Loan Document on
each such party and such other documents and instruments as the Lender may
reasonably request;
 
(10)     opinion of Borrower's counsel opining to such matters as Lender and/or
its legal counsel may require; and
 
(11)     with respect to a Loan Advance request (i) under Loan Number Two, a
Borrowing Base Certificate, and (ii) under Loan Request Number Three, a
Supporting Letter of Credit.
 
(b)     No Injunctions, Etc.  Except as disclosed in Borrower's most recent 10Q
furnished to Lender for the quarter ended March 31, 2004, no action, proceeding,
investigation, regulation or legislation shall have been instituted, threatened
or proposed before any court, governmental agency or legislative body to enjoin,
restrain or prohibit or to obtain substantial damages in respect of or which is
related to or arises out of this Agreement or the consummation of the
transactions contemplated hereby or which, in the Lender's sole discretion,
would make it inadvisable to consummate the transactions contemplated by this
Agreement.
 
 
 
13

--------------------------------------------------------------------------------

 
 
(c)     Material Adverse Change.  As of the Effective Date, there shall not have
occurred any change which, in the Lender's sole discretion, has had or may have
a Material Adverse Effect as compared to the condition of Borrower presented by
the most recent financial statements of Borrower.
 
(d)     Solvency.  The Lender shall have received evidence satisfactory to it
that, after giving effect to any such Loan (i) Borrower has assets having value,
both at fair value and at present fair saleable value, greater than the amount
of its liabilities, and (ii) Borrower's assets are sufficient in value to
provide Borrower with sufficient working capital to enable it profitably to
operate its businesses and to meet its obligations as they become due, and
(iii) Borrower has adequate capital to conduct the business in which they are
and propose to be engaged.
 
(e)     No Default or Event of Default.  There shall be no Default or Event of
Default and all of the representations and warranties made or deemed to be made
under this Agreement shall be true and correct at such time both with and
without giving effect to the Loans to be made at such time and the application
of the proceeds thereof, except that representations and warranties which, by
their terms, are applicable only to the Agreement Date shall be true and correct
only as of that date.
 
Section 4.2     Conditions Precedent to Subsequent Loan
Advances.  Notwithstanding any other provision of this Agreement, the Lender's
obligation to make any subsequent advance under the Credit Loans is subject to
the fulfillment of each of the following conditions prior to or
contemporaneously with the making of each such future Credit Loan:
 
(a)     All of the conditions in Section 4.1 have been and remain satisfied;
 
(b)     The representations and warranties contained in the Loan Documents shall
be true and correct in all material respects as of the time of any such advance
and with the same force and effect as if made at such time, with such exceptions
as have been disclosed to Lender in writing by Borrower as addenda to the
Schedules and are reasonably satisfactory to Lender, such representations and
warranties shall be deemed made with respect to the most recent Financial
Statements and other financial data delivered by Borrower to Lender;
 
(c)     There shall be no Existing Default and no Default or Event of Default
will occur as a result of the making of the Loan Advance, as the case may be, or
Borrower's use of the proceeds thereof;
 
(d)     Since the date of the most recent prior Loan Advance, as applicable,
there shall not have been any change which has had or is reasonably likely to
have a Material Adverse Effect on Borrower; and
 
(e)     Borrower shall have submitted to Lender a current Certificate of
Borrowing Officer certifying (a) the proceeds of the Loan will be used for the
purpose authorized pursuant to Section 6.5 of this Agreement, and (b) the
Borrowing Base.
 
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE 5 - REPRESENTATIONS AND WARRANTIES OF BORROWER
 
Section 5.1     Representations and Warranties.  Borrower represents and
warrants to the Lender as follows:
 
(a)     Organization; Power; Qualification.  Borrower is a corporation, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, has the power and authority to own properties
and to carry on business as now being and hereafter proposed to be conducted and
is duly qualified and authorized to do business in each jurisdiction in which
failure to be so qualified and authorized would have a Material Adverse Effect.
 
(b)     Subsidiaries and Ownership of Borrower.  Borrower has one wholly-owned
Subsidiary:  The Female Health Company U.K.
 
(c)     Authorization of Agreement Note, Loan Documents and Borrowing.  Borrower
has the right and power and has taken all necessary action to authorize it to
execute, deliver and perform this Agreement and each of the other Loan Documents
to which it is a party in accordance with their respective terms and to borrow
hereunder.  This Agreement and each of the other Loan Documents to which it is a
party have been duly executed and delivered by the duly authorized officers of
Borrower and each is, or when executed and delivered in accordance with this
Agreement will be, a legal, valid and binding obligation of Borrower enforceable
in accordance with its terms.
 
(d)     Compliance of Agreement, Note, Loan Documents and Borrowing with Laws,
Etc.  The execution, delivery and performance of this Agreement and each of the
other Loan Documents to which Borrower is a party in accordance with their
respective terms and the borrowings hereunder do not and will not, by the
passage of time, the giving of notice or otherwise, (i) require any Governmental
Approval or violate any applicable law relating to Borrower or any of its
Affiliates, (ii) conflict with, result in a breach of or constitute a default
under (A) the articles of incorporation or by-laws of Borrower, (B) any
indenture, agreement or other instrument to which Borrower is a party or by
which any of its property may be bound or (C) any Governmental Approval relating
to Borrower, or, (iii) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by
Borrower.
 
(e)     Compliance with Law; Governmental Approvals.  Borrower (i) has all
Governmental Approvals, including permits relating to federal, state and local
Environmental Laws, ordinances and regulations required by any applicable law
for it to conduct its business, each of which is in full force and effect, is
final and not subject to review on appeal and is not the subject of any pending
attack by direct or collateral proceeding, and (ii) is in compliance with each
Governmental Approval applicable to it and in compliance with all other
applicable laws relating to it, including, without being limited to, all
Environmental Laws and all occupational health and safety laws applicable to
Borrower or its properties, except in the case of both (i) and (ii) above for
instances of noncompliance which would not, singly or in the aggregate, cause a
Default or Event of Default or have a Material Adverse Effect and in respect of
which adequate reserves have been established on the books of Borrower.
 
(f)     Litigation.  Except as disclosed in Borrower's most recent 10Q furnished
to Lender for the quarter ended March 31, 2004, there are no actions, suits or
proceedings pending against or in any other way relating adversely to or
affecting Borrower or any Pledgor or any of its, his, her or their property in
any court or before any arbitrator of any kind or before or by any governmental
body.
 
(g)     Tax Returns and Payments.  All United States federal, state and local
and foreign national, provincial and local and all other tax returns of Borrower
required by applicable law to be filed have been duly filed, and all United
States federal, state and local and foreign national, provincial and local and
all other taxes, assessments and other governmental charges or levies upon such
entities and their properties, income, profits and assets which are due and
payable have been paid, except any such nonpayment which is at the time
permitted under Section 8.3.  The charges, accruals and reserves on the books of
Borrower in respect of United States federal, state and local taxes and foreign
national, provincial and local taxes for all fiscal years and portions thereof
since the organization of such entities are in the judgment of Borrower
adequate.
 
 
 
15

--------------------------------------------------------------------------------

 
 
(h)     Burdensome Provisions.  Neither Borrower nor any of the Pledgors is a
party to any indenture, agreement, lease or other instrument, or subject to any
charter or corporate restriction, Governmental Approval or applicable law,
compliance with the terms of which might have a Material Adverse Effect.
 
(i)     Financial Statements.  Borrower has furnished to the Lender a copy of
(i) its certified audited financial statement as of September 30, 2003, and the
related statements of income, cash flow and retained earnings for the
twelve-month period then ended and a summary of adjustments to such statements
to comply with GAAP, and (ii) the balance sheet as of March 31, 2004 and the
related statement of income for the 12 (and 6) month period, respectively, then
ended.  Such financial statements are complete and correct in all material
respects and present fairly and in all material respects the financial position
of Borrower as at the dates thereof and the results of operations of Borrower
for the periods then ended, subject to normal year-end adjustments.  Except as
disclosed or reflected in such financial statements or the notes thereto,
Borrower did not have any material liabilities, contingent or otherwise, and
there were no material unrealized or anticipated losses of Borrower.
 
(j)     Adverse Change.  Since the date of the financial statements described in
clause (i) of Section 5.1(i), (i) no change in the business, assets,
liabilities, condition (financial or otherwise), results of operations or
business prospects of Borrower has occurred that has had, or may have, a
Material Adverse Effect, and (ii) no event has occurred or failed to occur which
has had, or may have, a Material Adverse Effect.
 
(k)     Absence of Defaults.  Borrower is not in default under its articles of
incorporation or by-laws and no event has occurred which has not been remedied,
cured or waived (i) that constitutes a Default or an Event of Default or
(ii) that constitutes or that, with the passage of time or giving of notice, or
both, would constitute a default or event of default by Borrower under any
material agreement (other than this Agreement) or judgment, decree or order to
which Borrower is a party or by which Borrower or any of its properties may be
bound or which would require Borrower to make any payment thereunder prior to
the scheduled maturity date therefor.
 
(l)     Accuracy and Completeness of Information.  All written information,
reports and other papers and data produced by or on behalf of Borrower and
furnished to the Lender were, at the time the same were so furnished, complete
and correct in all material respects to the extent necessary to give the
recipient a true and accurate knowledge of the subject matter, no fact is known
to Borrower which has had, or may in the future have, a Material Adverse Effect
which has not been set forth in the financial statements or disclosure delivered
prior to the Effective Date, in each case referred to in Section 5.1(i), or in
such written information, reports or other papers or data or otherwise disclosed
in writing to the Lender prior to the Effective Date.  The documents furnished
or written statements, taken as a whole, made to the Lender by Borrower in
connection with the negotiation, preparation or execution of this Agreement or
any of the Loan Documents do not contain any untrue statement of a fact material
to the creditworthiness of Borrower and do not omit to state a material fact
necessary in order to make the statements contained therein not misleading.
 
 
 
16

--------------------------------------------------------------------------------

 
 
(m)     Place of Business.  The chief executive office and business locations of
Borrower are set forth in Schedule 5.1(m).
 
(n)     Federal Regulations.  Borrower is not engaged, principally or as one of
its important activities, in the business of extending credit for the purpose of
"purchasing" or "carrying" any "margin stock" (as each of the quoted terms is
defined or used in Regulations G and U of the Board of Governors of the Federal
Reserve System).
 
(o)     Investment Company Act.  Borrower is not an "investment company" or a
company "controlled" by an "investment company" (as each of the quoted terms is
defined or used in the Investment Company Act of 1940, as amended).
 
(p)     ERISA.  Neither Borrower nor any Related Company maintains or
contributes to any Benefit Plan other than those listed on
Schedule 5.1(p).  Each Benefit Plan is in substantial compliance with ERISA, and
neither Borrower nor any Related Company has received any notice asserting that
a Benefit Plan is not in compliance with ERISA.  No material liability to the
PBGC or to a Multiemployer Plan has been, or is expected by Borrower to be,
incurred by Borrower or any Related Company.
 
(q)     Employee Relations.  Borrower is not party to any collective bargaining
agreement.  Borrower knows of no pending, threatened or contemplated strikes,
work stoppage or other labor disputes involving its employees or those of its
Subsidiaries.
 
(r)     Shares; Warrants.  A description of the capital structure of Borrower,
including, the total number and classes of shares authorized, issued and
outstanding in each such class, a description of any and all stock options, and
a description of any and all warrants convertible into common stock of Borrower
are set forth on Schedule 5.1(r) attached hereto, which schedule contains the
names of the parties (including each of the Pledgors) to which stock options and
warrants have been issued, as well as the amount of any and all such options and
warrants and the date of any registration rights agreement with any of the
holders of stock options or warrants.  There are no claims, liens or
encumbrances presently existing or outstanding with respect to the Shares.
 
(s)     Intellectual Property.  Borrower and its Subsidiaries own and possess
all intellectual property (such as copyrights, patents, trademarks and trade
names) required to conduct their business as now and presently planned to be
conducted without, to its knowledge, conflict in any material respect with the
rights of others and Schedule 5.1(s) lists all such intellectual property owned
by Borrower and its Subsidiaries.
 
Section 5.2     Survival of Representations and Warranties, Etc.  All
representations and warranties set forth in this Article 5 and in other Loan
Documents (including, but not limited to, any such representation, warranty or
statement made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Agreement Date, at and as of the Effective Date and at and as of
the date of each Loan, including, but not limited to, each Loan Advance, except
that representations and warranties which, by their terms are applicable only to
one such date shall be deemed to be made only at and as of such date.  All
representations and warranties made or deemed to be made under this Agreement
shall survive and not be waived by the execution and delivery of this Agreement,
any investigation made by or on behalf of the Lender or any borrowing hereunder.
 
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE 6 - AFFIRMATIVE COVENANTS


Until all of the Obligations have been indefeasibly paid in full, Borrower and
each of its Subsidiaries will:


Section 6.1     Preservation of Corporate Existence and Similar
Matters.  Preserve and maintain its corporate existence, rights, franchises,
licenses and privileges in the jurisdiction of its incorporation and qualify and
remain qualified as a foreign corporation and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification or authorization, except to the extent the
failure to do so would not have a Material Adverse Effect.


Section 6.2     Compliance with Applicable Law.  Comply with all applicable laws
relating to Borrower.


Section 6.3     Payment of Taxes and Claims.  Pay or discharge when due (a) all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or upon any properties belonging to it, and (b) all lawful
claims of materialmen, mechanics, carriers, warehousemen and landlords for
labor, materials, supplies and rentals which, if unpaid, would become a Lien on
any properties of Borrower.
 
Section 6.4     Accounting Methods and Financial Records.  Maintain a system of
accounting, and keep such books, records and accounts (which shall be true and
complete), as may be required or as may be necessary to permit the preparation
of financial statements in accordance with GAAP consistently applied.
 
Section 6.5     Restrictions on Use of Proceeds.  Borrower will use the proceeds
of Loans Number Two and Three only for Borrower's and its Subsidiary's working
capital purposes.
 
Section 6.6     Hazardous Waste and Substances; Environmental Requirements.  In
addition to, and not in derogation of, the requirements of Section 6.2 and of
the Security Agreement and Pledgor Security Documents, governmental standards
and regulations applicable to Borrower or to any of its assets in respect of
occupational health and safety laws, rules and regulations and Environmental
Laws, promptly notify the Lender of its receipt of any notice of a violation of
any such law, rule, standard or regulation and indemnify and hold the Lender
harmless from all loss, cost, damage, liability, claim and expense incurred by
or imposed upon the Lender on account of Borrower's failure to perform its
obligations under this Section 6.6.
 
Section 6.7     Accuracy of Information.  All written information, reports,
statements and other papers and data furnished to the Lender, whether pursuant
to Article 7 or any other provision of this Agreement or any of the other Loan
Documents, shall be, at the time the same is so furnished, complete and correct
in all material respects to the extent necessary to give the Lender true and
accurate knowledge of the subject matter.
 
Section 6.8     Revisions or Updates to Schedules.  Should any of the
information or disclosures provided on any of the Schedules originally attached
hereto become incorrect in any material respect, Borrower shall provide as soon
as possible (but by no later than the end of the then current fiscal quarter of
Borrower) to the Lender such revisions or updates to such Schedule(s) as may be
necessary or appropriate to update or correct such Schedule(s); provided that no
such revisions or updates to any Schedule(s) shall be deemed to have cured any
breach of warranty or representation resulting from the inaccuracy or
incompleteness of any such Schedule(s) unless and until the Lender, in its sole
discretion, shall have accepted in writing such revisions or updates to such
Schedule(s).
 
 
 
18

--------------------------------------------------------------------------------

 
 
Section 6.9     Conduct of Business.  Engage only in businesses in substantially
the same fields as the businesses conducted on the Effective Date.
 
Section 6.10     Insurance.  Borrower shall at all times maintain, in addition
to the insurance required by the Security Agreement and any of the Pledgor
Security Documents, insurance with responsible insurance companies against such
risks, in such amounts as in amounts and under policies issued by insurers
acceptable to the Lender, including such theft, hazard, public liability,
products liability, third party property damage and business interruption
insurance as is consistent with reasonable business practices.  All premiums on
such insurance shall be paid by Borrower and copies of the policies delivered to
the Lender.
 
Section 6.11     Issuance of Shares.  In the event of Lender's exercise of the
Warrant, the Borrower covenants that the Shares shall be duly and validly
issued, fully-paid and non-assessable.
 
Section 6.12     Reservation of Shares Upon Conversion.  The Borrower shall at
all times reserve and keep available out of its authorized but unissued or
treasury shares of common stock, solely for the purpose of effecting the
exercise of the Warrant, such number of its shares of common stock as shall from
time to time be sufficient to effect the exercise of the Warrant; and if at any
time the number of authorized but unissued shares of common stock shall not be
sufficient to effect the exercise of the Warrant, in addition to such other
remedies as shall be available to the Lender under any of the Loan Documents,
the Borrower will either take such corporate action as may be necessary to
increase its authorized but unissued shares of common stock to such number of
shares as shall be sufficient for such purposes, or the Borrower will take any
and all action necessary to reduce the amount of common stock held by other
shareholders of the Borrower in order to make a sufficient amount of common
stock available for the Lender fully exercise the Warrant.
 
Section 6.13     Maintenance of Collateral Value — Loan Number One.  Borrower
shall at all times maintain the ratio of (i) Warrant Collateral Value to
(ii) the outstanding principal balance of Loan Number One, at least 2.5 to
1.0.  In the event said ratio falls below 2.5 to 1.0, then Borrower shall
immediately reduce by pre-payment the principal balance of Loan Number One,
issue to Lender warrants for the purchase of Shares, or deliver to Lender other
collateral of a type and value satisfactory to Lender in its sole discretion, or
any combination of the foregoing, in such manner and to the extent necessary to
maintain the said ratio of at least 2.5 to 1.0.
 
ARTICLE 7 - INFORMATION
 
Until all of the Obligations have been indefeasibly paid in full, Borrower will
furnish to the Lender at the Lender's Office:
 
Section 7.1     Financial Statements; Borrowing Base Certificate.
 
(a)     Certified Year-End Statements.  As soon as available, but in any event
within 120 days after the end of each fiscal year of Borrower, copies of the
consolidated and consolidating balance sheet of Borrower, as at the end of such
fiscal year and the related statements of income, shareholders' equity and cash
flow for such fiscal year, in each case setting forth in comparative form the
figures for the previous year-end and reported on, without qualification,
certified by independent certified public accountants selected by Borrower, and
acceptable to the Lender.
 
(b)     Quarterly Financial Statements.  As soon as available, but in any event
within 45 days after the end of each fiscal quarter of Borrower copies of the
unaudited consolidated and consolidating balance sheet of Borrower as at the end
of such fiscal quarter and the related unaudited income statement for such
fiscal quarter and for the portion of the fiscal year of Borrower through such
quarter, and, with respect to such quarterly financial statements delivered at
the end of each fiscal year of Borrower, such financial statement shall be
certified by the chief financial officer of Borrower to the best of his or her
knowledge as presenting fairly the financial condition and results of operations
of Borrower as at the date thereof and for the periods ended on such date,
subject to normal year end adjustments.
 
 
 
19

--------------------------------------------------------------------------------

 
 
All such financial statements shall be complete and correct in all material
respects, and all such financial statements shall be prepared in accordance with
GAAP (except, with respect to interim financial statements, for the omission of
footnotes) applied consistently throughout the periods reflected therein.
 
(c)     Borrowing Base Certificate.  Within fifteen (15) days after the end of
each calendar month, a Borrowing Base Certificate as of the end of such
preceding calendar month.
 
(d)     Collateral Coverage Certificate.  Concurrently with the financial
statements required to be delivered to the Lender pursuant to sub-Section (b)
above, a Collateral Coverage Certificate in the form and containing the terms as
Exhibit D attached.
 
(e)     Authorization.  Borrower authorizes the Lender to discuss the financial
condition of Borrower with Borrower's independent certified public accountants
and agrees that such discussion or communication shall be without liability to
either the Lender or Borrower's independent certified public accountants.
 
Section 7.2     Copies of Other Reports.
 
(a)     Promptly upon receipt thereof, copies of all reports, if any, submitted
to Borrower by its independent public accountants, including, without
limitation, all management reports.
 
(b)     Promptly upon preparation and filing of the same, copies of any and all
filings with the Securities and Exchange Commission ("SEC"), including, but not
limited to, Forms 10-K, 10-Q and any other material reports filed with the SEC.
 
(c)     Within thirty (30) days following the end of each fiscal quarter of
Borrower, an Accounts Receivable aging report showing the name and outstanding
account balances of each account debtor, and the aging of the account balances
of each such debtor by the following aging categories:  0-30 days, 31-60 days,
61-90 days, and over 90 days.
 
(d)     From time to time and promptly upon each request, such forecasts, data,
certificates, reports, statements, opinions of counsel, documents or further
information regarding the business, assets, liabilities, financial condition,
results of operations or business prospects of Borrower and its Subsidiary as
the Lender may reasonably request.  The rights of the Lender under this
Section 7.4(c) are in addition to and not in derogation of its rights under any
other provision of this Agreement or any Loan Document.
 
Section 7.3     Notice of Litigation and Other Matters.  
 
Notice of:  (a) the commencement of all proceedings and investigations by or
before any governmental or nongovernmental body and all actions and proceedings
in any court or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, Borrower, any Subsidiary of Borrower or
any of their respective property, assets or businesses, (b) any amendment of the
articles of incorporation and/or by-laws of Borrower, (c) any change in the
business, assets, liabilities, financial condition, results of operations or
business prospects of Borrower, any Subsidiary of Borrower and any change in the
executive officers of Borrower which would reasonably be expected to have a
Material Adverse Effect, and (d) any (i) Default or Event of Default, or
(ii) event that constitutes or that, with the passage of time or giving of
notice or both, would constitute a default or event of default by Borrower under
any material agreement (other than this Agreement) to which Borrower or it
Subsidiary is a party or by which Borrower or its Subsidiary or any of its or
their property may be bound if the exercise of remedies thereunder by the other
party to such agreement would have, either individually or in the aggregate, a
Material Adverse Effect.
 
 
 
20

--------------------------------------------------------------------------------

 
 
Section 7.4     ERISA.  As soon as possible and in any event within 30 days
after Borrower knows, or has reason to know, that:  (a) any Termination Event
with respect to a Benefit Plan has occurred or will occur, (b) the aggregate
present value of the Unfunded Vested Accrued Benefits under all Plans has
increased to an amount in excess of $0, or (c) Borrower are in "default" (as
defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan required by reason of its complete or partial withdrawal (as
described in Section 4203 or 4205 of ERISA) from such Multiemployer Plan, (d) a
certificate of the President or the chief financial officer of Borrower setting
forth the details of such of the events described in clauses (a) through (c) as
applicable and the action which, is proposed to be taken with respect thereto
and, simultaneously with the filing thereof, copies of any notice or filing
which may be required by the PBGC or other agency of the United States
government with respect to such of the events described in clauses (a) through
(c) as applicable.
 
ARTICLE 8 - NEGATIVE COVENANTS


Until all of the Obligations have been indefeasibly paid in full, Borrower will
not directly or indirectly, and will not permit any Subsidiary directly or
indirectly:
 
Section 8.1     Merger, Consolidation and Sale of Assets.  Merge or consolidate
with any other Person or sell, lease or transfer or otherwise dispose of all or
a substantial portion of its assets to any Person.
 
Section 8.2     Transactions with Affiliates.  Effect any transaction with any
Affiliate on a basis less favorable to Borrower than would be the case if such
transaction had been effected with a Person not an Affiliate.
 
Section 8.3     Protection of Lender's Rights.  By any amendment of the
Borrower's Articles of Incorporation or By-laws, or through any consolidation,
merger, reorganization, transfer of assets, dissolution, issue or sale of
securities or any other voluntary action, seek to avoid the observance or
performance hereof, but will at all times take such actions as are necessary or
appropriate in order to protect the rights of, Lender under the Loan Documents,
including, but not limited to, this Agreement, the Warrant and the Registration
Rights Agreement.
 
Section 8.4     Dividends/Distributions/Payments.  Declare, pay or set apart for
payment any Restricted Payment or Restricted Distribution.
 
Section 8.5     Reclassification, Merger, Sale of Assets, etc.  Reorganize,
change its capital structure, change the outstanding amount of Shares (other
than, upon prior notice to the Lender, the issuance of shares to raise capital)
or change any of the shareholders rights under the Borrower's Articles of
Incorporation or any shareholder agreement, or merge with, sale or convey to or
with another corporation, limited liability company, or other business
organization, any of the property of the Borrower, as an entirety or
substantially as an entirety, at any time before the payment in full of the
Obligations, absent the Lender's express prior written consent.
 
Section 8.6     Split, Subdivision or Combination of Shares.  At any time before
payment of the Obligations in full, subdivide its outstanding Shares, by split
up or otherwise, or combine its outstanding Shares, or issue additional shares
of its capital stock in payment of a stock dividend in respect of its Shares,
without proportionately increasing the number of shares issuable upon the
exercise of the Warrant, or proportionately decreasing the same in the case of a
combination.
 
 
 
21

--------------------------------------------------------------------------------

 
 
Section 8.7     No Impairment.  By amendment of its Articles of Incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issuance or sale of securities or any other voluntary action, avoid
or seek to avoid the observance or performance of the terms to be observed or
performed hereunder by the Borrower, but will at all times in good faith assist
in the carrying out of all the provisions of the Loan Documents and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Lender against impairment.
 
Section 8.8     Warrants.  Authorize or issue any warrant for the subscription
and purchase of shares of common stock of Borrower, without the express prior
written consent of Lender.
 
Section 8.9     Liens.  Other than in favor of Lender, grant any Lien other than
purchase money security interests in capital assets, not to exceed in the
aggregate $250,000 for any consecutive twelve-month period.
 
ARTICLE 9 - DEFAULT

 
Section 9.1     Events of Default.  Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
governmental or nongovernmental body:
 
(a)     Default in Payment of Loans.  Borrower shall default in any payment of
principal of, or interest on, any of the Loans or a Note on the due date
(whether at maturity, by reason of acceleration or otherwise).
 
(b)     Other Payment Default.  Borrower shall default in the payment, as and
when due, of principal of or interest on, any other Obligation, and such default
shall continue for five (5) days after demand.
 
(c)     Misrepresentation.  Any representation or warranty made or deemed to be
made by any of the Borrower under this Agreement or any other Loan Document or
any amendment hereto or thereto shall at any time prove to have been incorrect
or misleading in any material respect when made.
 
(d)     Default in Performance.  (i) Borrower shall default in the performance
or observance of a term, covenant, condition or agreement contained in
Articles 6, 7 or 8; (ii) Borrower shall default in the performance or observance
of any other term, covenant, condition or agreement contained in this Agreement
and the default is not cured to the satisfaction of Lender within ten (10) days
after the sooner to occur of Borrower's receipt of notice of such default from
Lender or the date on which such default first became known to any officer of
Borrower; or (iii) Borrower shall default in the performance or observance of
any non-payment term, covenant, condition or agreement related to the Loans and
the passage without cure of the applicable cure period, if any.
 
(e)     Indebtedness Cross-Default.  (i) Borrower or any Subsidiary shall fail
to pay when due and payable the principal of or interest on any Indebtedness
(other than the Loans or Note), which Indebtedness is in an amount equal to or
greater than $100,000.00 or (ii) the maturity of any Indebtedness shall have
been accelerated as a result of such default or event of default in accordance
with the provisions of any indenture, contract or instrument providing for the
creation of or concerning such Indebtedness, where such Indebtedness is in an
amount equal to or greater than $100,000.00 or (iii) any event shall have
occurred and be continuing which, with or without the passage of time or the
giving of notice, or both, would permit any holder or holders of such
Indebtedness, any trustee or agent acting on behalf of such holder or holders or
any other Person, to accelerate such maturity where such Indebtedness is in an
amount equal to or greater than $100,000.00.
 
 
 
22

--------------------------------------------------------------------------------

 
 
(f)     Other Cross-Defaults.  Borrower shall default in the payment when due or
in the performance or observance of any obligation or condition of any material
agreement, contract, security or lease.
 
(g)     Voluntary Bankruptcy Proceeding.  Any Obligor shall (i) commence a
voluntary case under the federal bankruptcy laws (as now or hereafter in
effect), (ii) commence a proceeding seeking to take advantage of any other laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization, winding
up or composition for adjustment of debts, (iii) consent to or fail to contest
in a timely and appropriate manner any petition filed against it in an
involuntary case under such bankruptcy laws or other laws, (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors, or (vii) take any
corporate action for the purpose of authorizing any of the foregoing.
 
(h)     Involuntary Bankruptcy Proceeding.  A case or other proceeding shall be
commenced against any Obligor in any court of competent jurisdiction seeking
(i) relief under the federal bankruptcy laws (as now or hereafter in effect) or
under any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or adjustment of debts, or (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of any Obligor or of all or
any substantial part of the assets, domestic or foreign, of any Obligor, and
such case or proceeding shall continue undismissed or unstayed for a period of
60 consecutive calendar days, or an order granting the relief requested in such
case or proceeding against any Obligor (including, but not limited to, an order
for relief under such federal bankruptcy laws) shall be entered.
 
(i)     Loan Documents.  Any event of default or Event of Default under any
other Loan Document shall occur or any Obligor shall default in the performance
or observance of any material term, covenant, condition or agreement contained
in, or the payment of any other sum covenanted to be paid by any Obligor under,
any such Loan Document; or any provision of this Agreement, or of any other Loan
Document after delivery thereof hereunder, shall for any reason cease to be
valid and binding, or any Obligor or other party thereto (other than the Lender)
shall so state in writing; or this Agreement or any other Loan Document, after
delivery thereof hereunder, shall for any reason cease to create a valid,
perfected and first priority Lien on, or security interest in, any of the
collateral purported to be covered thereby.
 
(j)     Judgment.  A judgment or judgments in an amount, individually or in the
aggregate, in excess of $50,000.00 shall be entered against any Obligor by any
court and such judgment or order shall continue undischarged or unstayed for 30
days.
 
(k)     Attachment.  A warrant or writ of attachment or execution or similar
process shall be issued against any property of any Obligor and such warrant or
process shall continue undischarged or unstayed for 60 days.
 
(l)     Material Adverse Change.  There occurs any act, omission, event,
undertaking or circumstance or series of acts, omissions, events, undertakings
or circumstances which have, or in the sole judgment of the Lender would have,
either individually or in the aggregate, a Material Adverse Effect.
 
 
 
23

--------------------------------------------------------------------------------

 
 
(m)     ERISA.  (i) Any Termination Event with respect to a Benefit Plan shall
occur that, after taking into account the excess, if any, of (A) the fair market
value of the assets of any other Benefit Plan with respect to which a
Termination Event occurs on the same day (but only to the extent that such
excess is the property of Borrower) over (B) the present value on such day of
all vested nonforfeitable benefits under such other Benefit Plan, results in an
Unfunded Vested Accrued Benefit in excess of 50,000, (ii) any Benefit Plan shall
incur an "accumulated funding deficiency" (as defined in Section 412 of the Code
or Section 302 of ERISA) for which a waiver has not been obtained in accordance
with the applicable provisions of the Code and ERISA, or (iii) Borrower are in
"default" (as defined in Section 4219(c)(5) of ERISA) with respect to payments
to a Multiemployer Plan resulting from Borrower's complete or partial withdrawal
(as described in Section 4203 or 4205 of ERISA) from such Multiemployer Plan.
 
(n)     Change of Management.  Any change, without the prior written consent of
Lender on each occasion, in the following executive officers of Borrower:  Chief
Executive Officer.
 
Section 9.2     Remedies.
 
(a)     Automatic Acceleration and Termination of Facilities.  Upon the
occurrence of an Event of Default specified in Section 9.1(g) or (h), (i) the
principal of and the interest on the Loans and the Notes at the time
outstanding, and all other amounts owed to the Lender under this Agreement or
any of the Loan Documents and all other Obligations, shall thereupon become due
and payable without presentment, demand, protest or other notice of any kind,
all of which are expressly waived, anything in this Agreement or any of the Loan
Documents to the contrary notwithstanding, and (ii) the commitment of the Lender
to make advances under this Agreement shall immediately terminate.
 
(b)     Other Remedies.  If any Event of Default (other than as specified in
Section 9.1(g) or (h)) shall have occurred and be continuing, the Lender, in its
sole and absolute discretion, may do any of the following:  (i) declare the
principal of and interest on the Loans and the Notes at the time outstanding,
and all other amounts owed to the Lender under this Agreement or any of the Loan
Documents and all other Obligations, to be forthwith due and payable, whereupon
the same shall immediately become due and payable without presentment, demand,
protest or other notice of any kind, all of which are expressly waived, anything
in this Agreement or the Loan Documents to the contrary notwithstanding,
together with interest on such amounts at the Default Rate; and (ii) terminate
the Loan and any commitment of the Lender to make advances hereunder.
 
(c)     Further Remedies.  If any Event of Default shall have occurred and be
continuing, the Lender, in its sole and absolute discretion, may exercise any
and all of its rights under any and all of the Pledgor Security Documents and
Security Agreement.
 
Section 9.3     Application of Proceeds.  All proceeds from each sale of, or
other realization upon, all or any part of any collateral under the Pledgor
Security Documents and the Security Agreement following an Event of Default
shall be applied or paid over as follows:  (a) First:  to the payment of all
costs and expenses incurred in connection with such sale or other realization,
including reasonable attorneys' fees, (b) Second:  to the payment of the
Obligations (with Borrower remaining liable for any deficiency) in any order
which the Lender may elect, and (c) Third:  the balance (if any) of such
proceeds shall be paid to Borrower or, subject to any duty imposed by law or
otherwise, to whomsoever is entitled thereto.
 
 
 
24

--------------------------------------------------------------------------------

 


Section 9.4     Miscellaneous Provisions Concerning Remedies.


(a)     Rights Cumulative.  The rights and remedies of the Lender under this
Agreement, the Notes and each of the Loan Documents shall be cumulative and not
exclusive of any rights or remedies which it would otherwise have.  In
exercising such rights and remedies, the Lender may be selective and no failure
or delay by the Lender in exercising any right shall operate as a waiver of such
right nor shall any single or partial exercise of any power or right preclude
its other or further exercise or the exercise of any other power or right.


(b)     Limitation of Liability.  Nothing contained in this Article 9 or
elsewhere in this Agreement or in any of the Loan Documents shall be construed
as requiring or obligating the Lender or any agent or designee of the Lender to
make any demand or to make any inquiry as to the nature or sufficiency of any
payment received by it or to present or file any claim or notice, and neither
the Lender nor any of its agents or designees shall have any liability to
Borrower for actions taken pursuant to this Article 9, any other provision of
this Agreement or any of the Loan Documents, so long as the Lender or such agent
or designee shall act reasonably and in good faith.


(c)     Appointment of Receiver.  In any action under this Article 9, the Lender
shall be entitled to the appointment of a receiver, without notice of any kind
whatsoever, to exercise such power as the court shall confer upon such receiver.


ARTICLE 10 - MISCELLANEOUS

 
Section 10.1     Notices.
 
(a)     Method of Communication.  All notices and the communications hereunder
and thereunder shall be in writing.  Notices in writing shall be delivered
personally or sent by overnight courier service, by certified or registered
mail, postage pre-paid, or by facsimile transmission and shall be deemed
received, in the case of personal delivery, when delivered, in the case of
overnight courier service, on the next Business Day after delivery to such
service, in the case of mailing, on the third day after mailing (or, if such day
is a day on which deliveries of mail are not made, on the next succeeding day on
which deliveries of mail are made) and, in the case of facsimile transmission,
upon transmittal.
 
(b)     Addresses for Notices.  Notices to any party shall be sent to it at the
following addresses, or any other address of which all the other parties are
notified in writing.
 
If to Borrower:
 
The Female Health Company
875 North Michigan Avenue
Chicago, Illinois 60611
Attention:  O. B. Parrish
Facsimile No.:  312-280-9360
     
If to the Lender:
 
Heartland Bank
212 South Central Avenue
St. Louis, Missouri 63105
Attention:  Bruce G. Forster
Facsimile No.:  314-512-8501

 
(c)     Lender's Office.  The Lender hereby designates its office designated
above or any subsequent office which shall have been specified for such purpose
by written notice to Borrower, as the office to which payments due are to be
made and at which Loans will be disbursed.
 
 
 
25

--------------------------------------------------------------------------------

 
 
Section 10.2     Expenses.  Borrower agree to pay or reimburse on demand all
costs and expenses incurred by the Lender, including, without limitation, the
reasonable fees and disbursements of counsel, in connection with the
preparation, due diligence, administration, enforcement and termination of this
Agreement and each of the other Loan Documents.  The foregoing shall not be
construed to limit any other provisions of the Loan Documents regarding costs
and expenses to be paid by Borrower.
 
Section 10.3     Stamp and Other Taxes.  Borrower will pay any and all stamp,
registration, recordation and similar taxes, fees or charges and shall indemnify
the Lender against any and all liabilities with respect to or resulting from any
delay in the payment or omission to pay any such taxes, fees or charges, which
may be payable or determined to be payable in connection with the execution,
delivery, performance or enforcement of this Agreement and any of the Loan
Documents or the perfection of any rights or security interest thereunder.
 
Section 10.4     Setoff.  In addition to any rights now or hereafter granted
under applicable law, and not by way of limitation of any such rights, upon and
after the occurrence of any Default or Event of Default, the Lender is hereby
authorized by Borrower at any time or from time to time, without notice to
Borrower or to any other Person, any such notice being hereby expressly waived,
to set off and to appropriate and to apply any and all deposits (general or
special, time or demand, including, but not limited to, indebtedness evidenced
by certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Lender to or for the credit or the
account of Borrower against and on account of the Obligations irrespective of
whether or not (a) the Lender shall have made any demand under this Agreement or
any of the Loan Documents, or (b) the Lender shall have declared any or all of
the Obligations to be due and payable as permitted by Section 9.2 and although
such Obligations shall be contingent or unmatured.
 
Section 10.5     Dispute Resolution.
 
(a)     Consent to Jurisdiction; Waiver of Venue Objection; Service of
Process.  WITHOUT LIMITING THE RIGHT OF THE LENDER TO BRING ANY ACTION OR
PROCEEDING AGAINST THE BORROWER OR AGAINST PROPERTY OF THE BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT (AN "ACTION") IN THE COURTS OF OTHER
JURISDICTIONS, THE BORROWER HEREBY IRREVOCABLY SUBMITS TO AND ACCEPTS THE
NON-EXCLUSIVE JURISDICTION OF ANY MISSOURI STATE COURT IN ST. LOUIS COUNTY, OR
THE UNITED STATES FEDERAL DISTRICT COURT FOR THE EASTERN DISTRICT OF MISSOURI,
AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT ANY ACTION MAY BE HEARD AND
DETERMINED IN SUCH MISSOURI STATE COURT OR IN SUCH FEDERAL COURT.  THE BORROWER
HEREBY IRREVOCABLY WAIVES AND DISCLAIMS, TO THE FULLEST EXTENT THAT THE BORROWER
MAY EFFECTIVELY DO SO, ANY DEFENSE OR OBJECTION (INCLUDING, WITHOUT LIMITATION,
ANY DEFENSE OR OBJECTION TO VENUE BASED ON THE GROUNDS OF FORUM NON CONVENIENS)
WHICH THE BORROWER MAY NOW OR HEREAFTER HAVE TO THE MAINTENANCE OF ANY ACTION IN
ANY JURISDICTION.  THE BORROWER HEREBY IRREVOCABLY AGREES THAT THE SUMMONS AND
COMPLAINT OR ANY OTHER PROCESS IN ANY ACTION IN ANY JURISDICTION MAY BE SERVED
BY MAILING (USING CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID) TO THE
BORROWER'S ADDRESS.  SUCH SERVICE WILL BE COMPLETE ON THE DATE SUCH PROCESS IS
SO DELIVERED, AND THE BORROWER WILL HAVE THIRTY DAYS FROM SUCH COMPLETION OF
SERVICE IN WHICH TO RESPOND IN THE MANNER PROVIDED BY LAW.  THE BORROWER MAY
ALSO BE SERVED IN ANY OTHER MANNER PERMITTED BY LAW, IN WHICH EVENT THE
BORROWER'S TIME TO RESPOND SHALL BE THE TIME PROVIDED BY LAW.
 
 
 
26

--------------------------------------------------------------------------------

 
 
(b)     Waiver of Jury Trial.  TO THE FULLEST EXTENT PERMITTED BY LAW, THE
BORROWER HEREBY WAIVES AND DISCLAIMS ANY RIGHT TO TRIAL BY JURY (WHICH THE
LENDER ALSO WAIVES AND DISCLAIMS) IN ANY ACTION, SUIT, PROCEEDING OR
COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATING TO THIS NOTE.
 
Section 10.6     Reversal of Payments.  To the extent Borrower makes a payment
or payments to the Lender or the Lender receives any payment or proceeds of any
collateral for the Security Agreement or for the Pledgor Security Documents for
Borrower's benefit, which payment(s) or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, the
Lender shall have the continuing and exclusive right to apply, reverse and re
apply any and all payments to any portion of the Obligations, and, to the extent
of such payment or proceeds received, the Obligations or part thereof intended
to be satisfied shall be revived and continued in full force and effect, as if
such payment or proceeds had not been received by the Lender.
 
Section 10.7     Injunctive Relief.  Borrower recognizes that, in the event
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lender; therefore, Borrower agrees that the Lender, at the
Lender's option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.
 
Section 10.8     Accounting Matters.  All financial and accounting calculations,
measurements and computations made for any purpose relating to this Agreement,
including, without limitation, all computations utilized by Borrower to
determine whether it is in compliance with any covenant contained herein, shall,
unless there is an express written direction or consent by the Lender to the
contrary, be performed in accordance with GAAP.
 
Section 10.9     Assignment; Participation.  All the provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, except that Borrower may not assign
or transfer any of its rights under this Agreement.  The Lender may assign or
participate to one or more Persons, all or a portion of its rights and
obligations hereunder and under a Note and, in connection with any such
assignment, may assign its rights and obligations under the Pledgor Security
Documents, the Security Agreement and the Supporting Letter of Credit.  The
Lender may, in connection with any assignment or participation, disclose to the
assignee or participant any information relating to Borrower furnished to the
Lender by or on behalf of Borrower.
 
Section 10.10     Amendments.  Any term, covenant, agreement or condition of
this Agreement or any of the other Loan Documents may be amended or waived and
any departure therefrom may be consented to if, but only if, such amendment,
waiver or consent is in writing signed by the Lender and, in the case of an
amendment, by Borrower.  Unless otherwise specified in such waiver or consent, a
waiver or consent given hereunder shall be effective only in the specific
instance and for the specific purpose for which given.
 
Section 10.11     Performance of Borrower's Duties.  Borrower's obligations
under this Agreement and each of the Loan Documents shall be performed by
Borrower at its sole cost and expense.  If Borrower shall fail to do any act or
thing which it has covenanted to do under this Agreement or any of the Loan
Documents, the Lender may (but shall not be obligated to) do the same or cause
it to be done either in the name of the Lender or in the name and on behalf of
Borrower, and Borrower hereby irrevocably authorizes the Lender so to act.
 
 
 
27

--------------------------------------------------------------------------------

 
 
Section 10.12     Indemnification.  Borrower agrees to reimburse the Lender for
all reasonable costs and expenses, including counsel fees and disbursements,
incurred and to indemnify and hold the Lender harmless from and against all
losses suffered by the Lender, other than losses resulting from the Lender's
gross negligence or willful misconduct, in connection with (a) the exercise by
the Lender of any right or remedy granted to it under this Agreement or any of
the Loan Documents, (b) any claim, and the prosecution or defense thereof,
arising out of or in any way connected with this Agreement or any of the Loan
Documents.
 
Section 10.13  All Powers Coupled with Interest.  All powers of attorney and
other authorizations granted to the Lender and any Persons designated by the
Lender pursuant to any provisions of this Agreement or any of the Loan Documents
shall be deemed coupled with an interest and shall be irrevocable so long as any
of the Obligations remain unpaid or unsatisfied or the Loans have not been
terminated.
 
Section 10.14     Survival.  Notwithstanding any termination of this Agreement,
(a) until all Obligations have been paid in full and this Agreement terminated,
the Lender shall retain its security interest and shall retain all rights under
this Agreement and each of the Pledgor Security Documents with as fully as
though this Agreement had not been terminated, and (b) the indemnities to which
the Lender is entitled under the provisions of this Article 10 and any other
provision of this Agreement and the Loan Documents shall continue in full force
and effect and shall protect the Lender against events arising after such
termination as well as before.
 
Section 10.15     Severability of Provisions.  Any provision of this Agreement
or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
Section 10.16     Governing Law.  This Agreement and the Notes and the other
Loan Documents shall be construed in accordance with and governed by the law of
the State of Missouri, exclusive of its choice of law rules.
 
Section 10.17     Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.
 
Section 10.18     Final Agreement.  This Agreement and the other Loan Documents
are intended by the parties hereto as the final, complete and exclusive
expression of the agreement among them with respect to the subject mater hereof
and thereof.  This Agreement and the other Loan Documents supersede any and all
prior oral or written agreements between the parties hereto relating to the
subject matter hereof and thereof.
 
Section 10.19     Purchase of Insurance.  UNLESS YOU, BORROWER, PROVIDE EVIDENCE
OF THE INSURANCE COVERAGE REQUIRED BY YOUR AGREEMENT WITH US, THE LENDER, WE MAY
PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTERESTS UNDER THIS
AGREEMENT.  THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS.  THE
COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM THAT
IS MADE AGAINST YOU.  YOU MAY LATER CANCEL ANY INSURANCE PURCHASED BY US, BUT
ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE OBTAINED INSURANCE AS REQUIRED BY
THIS AGREEMENT.  IF WE PURCHASE INSURANCE, YOU WILL BE RESPONSIBLE FOR THE COSTS
OF THAT INSURANCE, INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER
CHARGES WE MAY IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL
THE EFFECTIVE DATE OF THE CANCELLATION OF EXPIRATION OF THE INSURANCE.  THE
COSTS OF THE INSURANCE MAY BE ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR
OBLIGATION.  THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF INSURANCE
YOU MAY BE ABLE TO OBTAIN ON YOUR OWN.
 
 
 
28

--------------------------------------------------------------------------------

 
 
Section 10.20     Oral Agreements.  ORAL AGREEMENTS OR COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING
PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE.  TO PROTECT YOU
(BORROWER) AND US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH
IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS
WE MAY LATER AGREE IN WRITING TO MODIFY IT.  THE LOAN DOCUMENTS, AS AMENDED,
MODIFIED AND SUPPLEMENTED HEREBY, ARE INCORPORATED HEREIN BY THIS REFERENCE AND
SHALL BE DEEMED TO CONSTITUTE A PART OF THIS WRITING.
 
Section 10.21     Release of Guarantees.  UPON SATISFACTION OF ALL CONDITIONS
PRECEDENT SPECIFIED IN SECTION 4.1, LENDER SHALL RELEASE ALL EXISTING GUARANTEES
EXECUTED BY GUARANTORS, AS DEFINED IN THE ORIGINAL LOAN AGREEMENT.
 
The remainder of this page is intentionally blank





 
29

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in St. Louis, Missouri by their duly authorized officers in several counterparts
all as of the day and year first written above.
 
THIS AGREEMENT CONTAINS A BINDING JURY WAIVER
PROVISION WHICH MAY BE ENFORCED BY THE PARTIES.



 
BORROWER:
 
THE FEMALE HEALTH COMPANY
 
By: /s/ O.B. Parrish                                                   
Name: O.B. Parrish                                           
Title: Chairman and CEO                                
         
LENDER:
 
HEARTLAND BANK
 
By: /s/ Bruce Forster                                                  
Name: Bruce Forster                                          
Title: Vice President                                           






 
30

--------------------------------------------------------------------------------

 



STATE OF ____________________
)
 
) ss
___________ OF _______________
)





On this 20th day of July, 2004, before me appeared ___________________, to me
known to be the person described in and who executed the foregoing instrument,
as the  ____________ of The Female Health Company, a Wisconsin corporation, and
acknowledged that he executed the same as the free act and deed of said
corporation and is acting for and on behalf of and as an officer of the said
corporation.
 



 
___________________________________
Notary Public







My Commission Expires:


________________________________



 
31

--------------------------------------------------------------------------------

 

EXHIBIT "A"
 
REVOLVING CREDIT NOTE







 
32

--------------------------------------------------------------------------------

 

EXHIBIT "B"
 
PROMISSORY NOTE







 
33

--------------------------------------------------------------------------------

 

EXHIBIT "D"
 
COLLATERAL COVERAGE CERTIFICATE


TO:  Heartland Bank
As of the quarter ending _____________, 200_.
("Effective Date)





Pursuant to the Amended and Restated Loan Agreement dated as of July 20, 2004
between The Female Health Company and Heartland Bank, as the same may be
amended, the undersigned officer of The Female Health Company hereby certifies
to Heartland Bank as follows:
 
1.
Publicly quoted trading (buy) price of shares of common stock of The Female
Health Company as of the second Business Day preceding the Effective Date of
this Certificate:
$_______________
     
2.
The product of Line 1 times the number of warrants subject to the
Pledge Agreements on the Effective Date of this Certificate:
$_______________
     
3.
The product of the number of warrants subject to the Pledge Agreements on the
Effective Date of this Certificate times the respective exercise price of each
of the said warrants:
$_______________
     
4.
The Warrant Collateral Value (the positive difference of Line 2 minus Line 3):
$_______________
     
5.
The outstanding principal balance of Loan Number One on the Effective Date of
this Certificate:
$_______________
     
6.
The ratio of Line 4 to Line 5:
$_______________
       
Required Minimum Ratio:  2.5 : 1.0
 



If Line 6 is less than 2.5 to 1.0, Borrower shall immediately either reduce by
prepayment the outstanding principal balance of Loan Number One, or deliver to
Lender additional collateral as provided in the Loan Agreement, all as provided
in the Loan Agreement.
 
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Loan Agreement.
 
Dated this _____ day of __________________, 200__,
 
THE FEMALE HEALTH COMPANY




By: ______________________________
Name:
Title:



 
34

--------------------------------------------------------------------------------

 

SCHEDULE 5.1(m)
 
Borrower's Locations







 
35

--------------------------------------------------------------------------------

 

SCHEDULE 5.1(p)
 
ERISA


 
Borrower has the following Plans:
 
 

Party Type of Plan  
 
 
 
 
 

 
 

 
36

--------------------------------------------------------------------------------

 

SCHEDULE 5.1(r)
 
Description of Capital Structure
 
 







 
37

--------------------------------------------------------------------------------

 

SCHEDULE 5.1(s)
 
Intellectual Property of Borrower and its Subsidiaries
 
 


38


--------------------------------------------------------------------------------
